Title: James Taylor to James Madison, 15 December 1830
From: Taylor, James
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Washington
                                
                                Decr. 15th 1830
                            
                        
                        
                        I imagine you will be supprised to find I am still at this place. Mrs. T. & my daughter left for the
                            West early in Octo. with my son in law Col Tibbot[e]s, via Phila. N. York, the Canal, Niagara the Lake, & thro’ Ohio
                            & arrived safe at home the latter end of the same month.
                        My family and friends were well by letters recd recently. I was so much indisposed during my visit to Va
                            when I had the pleasure of being at Monpelier, that I was unable to arrange much of my business, and I had to make a
                            second trip there, & have lately returned to this place, & I am now detained partly by a bad bile
                            & by much of my unfinished land business; and shall not probably leave this for two weeks to come.
                        I hope this may find your self my good Mrs. Madison & Mr. Tood in good health. I called a few days on
                            our friends Mr & Mrs. Cutts, but they were out, but understood the family was well.
                        In a letter from—my son Jas. he informed me Mr Robt. Ma[c]on had addressed me a letter at home, soliciting my
                            aid in getting him a clerkship in some of the offices at this place. I called on Maj. Barry & named the matter to
                            him & shall do all I can for him. I have taken the liberty of inclosing a line to him, which will explane to him
                            my opinion of the best course for him to pursue. I assure you it will give me at all times, great pleasure to aid all in
                            my power, any of our friends & particularly any of yours. Both Mrs Taylor myself & daughter were
                            delighted with our visit to your hospitable abode, & we are grateful for the attentions we recd from every member
                            of your worthy family. & both Mrs. T & Jane desire to be particularly name in terms of high respect
                            & friendship to each of you.
                        Both of our Senators are absent from Stage accidents. Judge Rowan was upset between Bardstown &
                            Louisville & it is said will not be here during the session; but I think after the Senatorial election, he will be
                            on. Judge Bevle found the same fate, between Wheeling & Washington Pen. & had his wrist broken, but is
                            thot. will be here shortly in a private Carriage. [Majr.] [Severe] was with him & had his collar bone broke, but has
                            got in. Mr List was also cripled, I think in the same stage, & some other gentleman or Member was also injured.
                            I have heard of more stage accidents within one month than I have heard of for several years.
                        Very little business has yet been brought forward. There are a number of Witnesses attending the Impeachment
                            of Judge Peale, & it is thought it will take up much of the Session. The Prosecutor is Majr. Lawless, a turbulent
                            Irishman. My opinion is that the Judge will be acquited. I have mingled but little with the Members as yet & can
                            give you but little information on general topics. The general impression is, there will be but very little business done
                            this Session. I am informed in confidence, that the Prospect is not as cheering as was expected, with the new government
                            of France, as to the adjustment of our claims. Some old State claims are brought up, originating, as I understand during
                            the revolution. I understand a very decisive answer, our Minister is directed to give to that Govt.
                        I find the best impression here is that Mr Clay will come to the Senate. He by no means wishes it him self,
                            but there are several of our big men who wish to come, to wit Robt. Wickliff, J. J. Crittenden, B. Hardin. All of these it
                            is said will yeild to Clay, & perhaps none of them to each other. Rowan it is thought is not popular with his own
                            party, but I understand will run. J. S. Smith. Bracket, the present Lieut Gov:, would be glad to come, but suppose will
                            yield, if Rowan is determined to run. In Ohio there is no doubt but an opposition man will be elected to fill Judge
                            Burnetts place. I have been with several of the members from that State this evening. I understand Genl Harrison will
                            probably not be taken up. That it will lay between Genl Nource & Ewing of Lancaster, a distinguished lawyer
                            & in my opinion one of the strongest men of the State. Burnett has declined a reelection. The Senate of that State
                            is equally divided, but there is a Majority of Ten in the H of R., & I understand there is no doubt of the issue.
                        I understand Genl. D. Green is getting in the back ground & it is thought he will loose the P.
                            printing. Fras. Preston Blair of Ky has set up a paper at this place, The Globe, & I understand between our selves
                            it will be considered the Govt. paper. I do not understand that the Admn. party mean to break with Duff. He is considered
                            the Calhoun champion & Blair will I have no doubt will advocate Vanburen, & I am of opinion is is the
                            strongest party with the Admn.
                        I think there will be considerable violence during the Session. The opposition from the members present have
                            a majority in the Senate & Mr Webster arrived to day. I have taken the liberty to give you some of my
                            speculations, which I hope you will pardon. I have made them as much for my friend Mrs M as yourself, believing she will
                            feel some interest in what is going on here.
                        One thing you & each of you may assure yourselves of, that is, what I have here said is between our
                            selves, not one soul shall ever know that I have written you a line on any of these subjects.
                        Tell my good friend Mrs M & my friend Tood, I shall at all times be glad of a line, if it is only
                            three, to inform us of your good health. I know you are old & have more to write than you can attend to. With my
                            best wishes for both of your health & happiness, & that of my friend Mr Todd, & Mr Payne &
                            family I beg leave to subscribe my self your friend &c
                        
                            
                                James Taylor
                            
                        
                    My brothers & friends generally in Ky were well lately. My best respects to all our friends